                                           Case 3:21-cv-03897-CRB Document 5 Filed 05/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     WILLIAN MATIAS RAUDA,                              Case No. 21-CV-03897
Northern District of California
 United States District Court




                                  13                    Petitioner,                         ORDER DENYING WITHOUT
                                                                                            PREJUDICE PETITIONER’S
                                  14             v.                                         EMERGENCY MOTION FOR
                                                                                            TEMPORARY RESTRAINING ORDER
                                  15     ACTING DIRECTOR DAVID JENNINGS,
                                         et al.,
                                  16
                                                        Respondents.
                                  17
                                              Federal Rule of Civil Procedure 65(b) provides that a court may issue a temporary
                                  18
                                       restraining order without notice to the adverse party in limited circumstances where “specific facts
                                  19
                                       in an affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or
                                  20
                                       damage will result to the movant result to the movant before the adverse party can be heard in
                                  21
                                       opposition.” Fed. R. Civ. P. 65(b)(1)(A) (emphasis added).
                                  22
                                              After 9:30 p.m. on the evening of May 24, 2021, Petitioner filed a petition for a writ of
                                  23
                                       habeas corpus (“petition”), ECF No. 1, and an emergency motion for temporary restraining order
                                  24
                                       (“TRO motion”), ECF No. 2. Petitioner’s TRO motion does not include specific facts in an
                                  25
                                       affidavit or a verified complaint that show why irreparable harm will result to Petitioner if the
                                  26
                                       Court does not issue a temporary restraining order before Respondents can be heard in opposition.
                                  27
                                                                                        1
                                  28   Case No. 21-CV-03897
                                       ORDER DENYING WITHOUT PREJUDICE PETITIONER’S EMERGENCY MOTION FOR TEMPORARY
                                       RESTRAINING ORDER
                                           Case 3:21-cv-03897-CRB Document 5 Filed 05/25/21 Page 2 of 2




                                   1   See ECF No. 2. Thus, Petitioner’s TRO motion does not comply with Federal Rule of Civil

                                   2   Procedure 65(b).

                                   3          In addition, the petition fails to establish this Court’s jurisdiction and this Court’s authority

                                   4   to stay Petitioner’s removal from the United States — the relief requested by the TRO motion. The

                                   5   petition itself acknowledges that there are “statutory provisions that . . . deprive the Courts of

                                   6   jurisdiction over execution of removal orders,” ECF No. 1 ¶ 9, yet fails to persuasively explain

                                   7   why the Court nonetheless has jurisdiction. The Court would like to hear further on this

                                   8   jurisdictional issue from both Petitioner and Respondents.

                                   9          Furthermore, the petition and TRO motion fail to identify when Petitioner will be removed

                                  10   from the United States. Rather, at 10:48 p.m. on the evening of May 24, 2021, Petitioner sent an

                                  11   improper ex parte email to the Court making additional arguments to the Court that are nowhere in

                                  12   any of Petitioner’s filings.1 Finally, Petitioner apparently has not properly served Respondents.
Northern District of California
 United States District Court




                                  13          For the reasons stated above, the Court DENIES WITHOUT PREJUDICE Petitioner’s

                                  14   TRO motion.

                                  15   IT IS SO ORDERED.

                                  16

                                  17   Dated: May 25, 2021

                                  18                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       1
                                  26     This case, which was filed in San Francisco, has not yet been assigned. The Court Clerk
                                       forwarded Petitioner’s ex parte email to the undersigned as a General Duty Judge matter at 10:57
                                  27   p.m. This order is being filed around 1 a.m. on May 25, 2021.
                                                                                        2
                                  28   Case No. 21-CV-03897
                                       ORDER DENYING WITHOUT PREJUDICE PETITIONER’S EMERGENCY MOTION FOR TEMPORARY
                                       RESTRAINING ORDER
